RANKEN ENERGY CORPORATION 417 W. 18th Street, Suite 101 Edmond, Oklahoma 73013-3663 (405) 340-2363 · Fax (405) 340-2365 September 10, 2007 Mr. Douglas Bolen, President Delta Oil & Gas, Inc. 1055 W. Hastings Street, #300 Vancouver, BC V6E 2E9 Re:Letter Agreement / Ranken Energy Corporation 2007-1 Drilling Program Garvin County, OK Dear Douglas: This LETTER AGREEMENT shall set forth the terms and conditions for your participation in the Ranken Energy Corporation (“REC”) 2007-1 DRILLING PROGRAM located in Garvin County, Oklahoma.Specifically, you agree to participate with a 20.000% Working Interest, subject to the following: 1. You agree to purchase an undivided 20.0000% Working Interest in the 2007-1DRILLING PROGRAM for a total Buy-In Cost of $77,100.00 ($385,500.00 x .20000000) which is your proportionate share. 2. Your initial Buy-In Cost includes all leasehold, whether force pooled or leased in support of the initial test well as referred to in the trade summary sections in the 2007-1 Drilling Program technical brochure, geologic expenses, brokerage costs, 3-D seismic usage, geophysical interpretations, and overhead. 3. You agree to pay your Buy-In Cost upon the execution of the LETTER AGREEMENT.In addition, you agree to pay your share of the Estimated Costs to Casing Point within three (3) business days of receipt of an invoice, to be sent at a date prior to the Spud Date of each well for the following: Drilling: NE Antioch Prospect Pollack #1-35 Garvin County, OK Washington Creek Prospect Hulsey #1-8 Re-entry Garvin County, OK West Riverbend Prospect River #1-28 Garvin County, OK 4. You agree to participate in the Drilling Operations to casing point in the initial test well of each prospect as specified in Item #3 above, with your interest, bearing your proportionate share of a 20% carried Working Interest in all of these operations.Your Before Casing point Interest “BCP” shall be 25.000% and your After Casing Point Interest “ACP” shall be 20.000%.This carried Working Interest shall only apply to the initial test well in each prospect of the 2007-1 Drilling Program. 5. Your Net Revenue Interest Lease “NRI” in the 2007-1 Drilling Program shall be: 78% - NE Antioch Prospect 78% - Washington Creek Prospect 75% - West Riverbend Prospect LETTER AGREEMENT September 10, 2007 Page 2 6. You acknowledge and understand that the 2007-1 DRILLING PROGRAM required Forced Pooling under Oklahoma law and as such, the various Respondents have the right to participate in any well.Should any Respondents elect to participate, then your participation interest may be proportionately reduced in the spacing unit.Your costs in the project will also be proportionately reduced respectively. 7. Should you agree to participate in any completion attempt in any well drilled in the REC 2007-1 DRILLING PROGRAM, you agree to immediately forward your proportionate share of the Estimated Completion costs, upon receipt of invoice, to Ranken Energy Corporation. 8. You agree to become a signatory to a mutually agreeable Joint Operating Agreement “JOA” consistent with industry standards (enclosed). 9. You acknowledge that you are a sophisticated and accredited investor and fully understand the inherent risks associated with oil and gas investing.Further, you acknowledge that no Return on Investment or Rate of Return has been guaranteed or promised, and, in fact, accept the possibility that you could lose 100% of your investment in this program. RISK FACTORS 10. The undersigned understands and agrees that the Working Interests described in the Brochure are not offered on a “Turn-Key” or similar fixed cost basis.Purchasers of Working Interests will be required to pay for their proportionate share of all costs of drilling, completion, and operation of the Wells described in the Brochure on the financial basis as described in the Brochure.The undersigned confirms that he/she has the financial capability of paying for his/her share costs of drilling, completing and operating the Wells and that such costs may exceed the initial estimated costs set forth herein. Should you agree with these terms and conditions expressed herein, please execute this Letter Agreement in the space provided below. Sincerely, Randolph L. Coy, President Agreed to and accepted this day of , 2007 WI OWNER: Print Company/Individual Name Signature: By: Print Name and Title Date:
